Title: To James Madison from Robert Dickson, 28 March 1808
From: Dickson, Robert
To: Madison, James



Sir
Gothenburg 28th. March 1808.

I had the Honor of addressing you on 10th: Decemr. informing of the death of Mr. David Airth who acted here as Vice Consul on the full power of the late Mr. Robert C. Gardiner of Rhode Island, and on 8th. Jany. inclosing a Report of the Trade of the United States to this Port for last Year, a Duplicate of which I herewith have the Honor to inclose.
This Government on 11th. Currt. published a Decree allowing the Importation of all kinds of Colonial and Manufactured Goods by English and Neutral Vessels to the port of Gothenburg only, & there to be laid up on Transit by paying a Duty of 1/2 PCt. ad valorem; the only articles therefore prohibited here, are Tea & Nankin, which the East India Company have the exclusive privilege of importing.
Inclosed I have further the honor to hand you a Table shewing the Expence of Quarantine, and another of the rates of Pilotage, Beacon Money, and other port Charges paid by Swedish, American, and Vessels of other Nations, by which you will find our Vessels to be more favored than any other foreigners.  The Import & Export Duties on Goods by our Ships are also much in our favor; Thus a foreign, Vessel pays 40 PCt. additional Duty, while ours only pay 10 PCt.  For the present however and untill Six Months after the conclusion of Peace, all Vessels are put on the same footing as Swedish.
This Country if the War continues, will undoubtedly be distressed for Provisions, and the only place it can now receive Supplies from being the United States.  I have made application to the King thro’ the Governor of this City to allow the Importation of Flour, Beef & pork from the United States free of Duty, which I have Sanguine hopes of being granted.
With regard to Politics, the King is determined to make a vigorous resistance, to the combined power of France & Russia.  He has caused to be enrolled every man in the Country betwixt the Age of 18 and 25, and they are to be embodied about the Middle of this Month.  He has collected an Army of 15000 men on the Borders of Norway seemingly destined to the invasion of that Country.  He has equipped his fleet consisting of 10 Sail of the Line, with about 20 Sail of Frigates & Smaller Vessels, and it is expected that all the Ports of the Baltic will be declared by him in a State of Blockade.  This goes by the Brig Aidas, which is ready to proceed first fair Wind to Newburryport.  Should anything interesting occur, before her Departure, I shall not fail to inform you thereof as also the Success of my application.  I am with the highest Respect Sir Your Most obedient humble Servant

Robt. Dickson

